Title: Memorandum to Fielding Lewis, 30 April 1775
From: Washington, George
To: 


Memorandum—for Colo. Fielding Lewis May 1775 
Apl 30th 1775.  
To receive & pay Money agreeable to the List and orders herewith furnished.
If Messrs Balfour & Barraud should, contrary to all expectation neglect to pay me for my Flour, agreeable to contract I shall be very much distress’d, as I must, at all events (if you even

receive but as much Money) pay Mr Brent, Mr Mazzei & the £10 to the Treasurer. The other Sums must be the last paid.
I had, at the meeting in Richmond, a Bill of Exchange from Mr Thos Newton drawn by Ingles & Long in favr of one Wm Hodgzard for £100 Sterlg at 27½ prCt Excha: but the Exchange was to be regulated at the April Meeting. if it should therefore, be under 27½ please to receive the Difference.
The Bill you receivd from Colo. Syme, in June last for Colo. Fairfax, is come back—He promised at Richmond that he would endeavour to take it up this Meeting—please to remind him of it—the Bills are herewith sent.
If you should not have an oppy of seeing Mr Jno. Armistead, speak to young Mr Edd Pendleton abt my Claim on him on Acct of his Fathers Estate & as Exr to Colo. Baylor.
You will please to ask Mr Waller if it be necessary for the Power of Attorney herewith sent to be recorded—if it is, in what manner it can be done—& put into the hands of the most likely person to accomplish it in York, or James City Court—I imagine it will do in either.
If you should see any of Atthawess Captns in Williamsbg please to inform them. or Athawss Agent there, that Colo. Fairfax has 6 Hhds of Tobo at Colchester ready to be delivered when sent for. the Inspectors having Orders for this purpose.
If you should see the Exrs of Mr Jno. Page, be so good as to try to get a fresh Bond with Security, if they do not Incline to discharge the old—I have not been used well in this affair. Mr Page in Novr 1773 ask’d me to lend him £300 Sterg to complt, or make some very advantageous purchase of Land near, or adjoing him; I assurd him very truely, that I had not a farthing of my own to lend, & that I did not care to part with Mr Custis’s—He press’d, & press’d again; assuring me that if I would draw for that Sum he would replace it in April—I told him, I had often refus’d very particular friends, who would take it amiss if I should grant to others, what had been refus’d them; but at last, on his solemn assurance of replacing the money in a few Months, I consented to draw, & contrary to my expectation he gave me a Bond without any Security, because he would not, he said, let it be known that I had lent the Money. In April I heard nothing abt the return of the Money, & before October he died; so that, if his Affairs (as I have been told they are) should be in

a bad way, the Money stands unsecured; which is the reason of my giving you the trouble to call upon the Exrs for a fresh Bond at this time.
Please to contrive Mr Armisteads Letter to him before, or as you go down, as I believe he is seldom in Wmsburg himself.

Go: Washington

